COURT OF APPEALS
                          SECOND DISTRICT OF TEXAS
                               FORT WORTH

                              NO. 02-12-00051-CV


IN THE INTEREST OF C.D.E., A
CHILD




                                    ------------

          FROM THE 158TH DISTRICT COURT OF DENTON COUNTY

                                    ------------

             MEMORANDUM OPINION1 AND JUDGMENT
                                    ------------

      Appellant filed a timely notice of appeal from the trial court=s January 30,

2012 “Final Order Of Termination.”         The trial court subsequently granted

appellant's motion for new trial on February 29, 2012, while it still had plenary

jurisdiction over the case. See Tex. R. Civ. P. 329b(e).




      1
       See Tex. R. App. P. 47.4.
      On February 29, 2012, we informed the parties that it appeared the trial

court=s granting of the motion for new trial rendered this appeal moot and that the

appeal would be dismissed as moot unless, on or before March 12, 2012, any

party desiring to continue the appeal filed a response showing grounds for

continuing the appeal. Neither party filed a response.

      Therefore, on this court=s own motion, we dismiss the appeal as moot.

See Tex. R. App. P. 42.3(a), 43.2(f).



                                                   PER CURIAM

PANEL: MCCOY, MEIER, and GABRIEL, JJ.

DELIVERED: March 22, 2012




                                    2